Case 2:11-cv-01754-BRM-AME Document 621-34 Filed 07/23/20 Page 1 of 1 PageID: 49161




                                  CERTIFICATE OF SERVICE

          I hereby certify that on July 23, 2020, I served the foregoing Motion for Preliminary Approval

   of the Class Action Settlement and supporting to materials to all Counsel of Record via ECF.

                                                  COHEN, PLACITELLA & ROTH, P.C.
    Dated: July 23, 2020
                                                  /s/ Christopher M. Placitella
                                                  )
                                                   Christopher M. Placitella
